

Exhibit 10.2




PURE STORAGE, INC.
EMPLOYEE CASH INCENTIVE PLAN
___________________________________________________________________________________
1. Purposes of the Plan. The Plan is intended to increase stockholder value and
the success of the Pure Storage, Inc. or its affiliates (“Pure” or the
“Company”) by incentivizing and rewarding Employees based on the Company’s
performance and for their individual contributions to the Company’s success.
2. Definitions.
a.
“Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period, subject to the Committee’s
authority to modify the award.

b.
“Committee” means the Compensation Committee of the Company’s Board of
Directors.

c.
“Employee” means any executive officer or other employee of the Company.

d.
“Incentive Pool” means the pool of funds available for distribution to
Participants, which may be established before, during or after the applicable
Performance Period.

e.
“Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

f.
“Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion. A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over fewer months.

g.
“Target Award” means the target award, at 100% performance achievement, payable
under the Plan to a Participant for the Performance Period, as determined by the
Committee.

3.
Selection of Participants and Determination of Awards.

a.    Selection of Participants. The Committee, in its sole discretion, will
select the Employees who will be Participants for any Performance Period, which
will typically not include Employees covered by any other performance bonus,
commission, or incentive plan. Participation in the Plan is in the sole
discretion of the Committee, on a Performance Period by Performance Period
basis, subject to applicable law or contract. An Employee who is a Participant
for a given Performance Period in no way is guaranteed or assured of
participation in any subsequent Performance Period or Periods.
b.    Target Awards and Incentive Pool. The Committee, in its sole discretion,
will establish a Target Award for each Participant, which generally will be a
percentage of a Participant’s average annual base salary as of the end of the
Performance Period, unless otherwise specified in writing. The Committee, in its
sole discretion, will establish a Incentive Pool for each Performance Period.
Actual Awards will be paid from the Incentive Pool.
c.    Discretion to Modify Awards. The Committee may, in its sole discretion and
at any time and subject to applicable law, (i) increase, reduce or eliminate a
Participant’s Actual Award, and/or (ii) increase, reduce or eliminate the amount
allocated to the Incentive Pool. The Actual Award may be below, at or above the
Target











--------------------------------------------------------------------------------




Award, in the Committee’s discretion. The Committee may determine the amount of
any reduction on the basis of such factors as it deems relevant, and will not be
required to establish any allocation or weighting with respect to the factors it
considers. Actual Awards may be prorated for hire date, time in a role, and
unpaid leaves of absence (as permitted by applicable law) that occur in the
Performance Period, or may exclude Company payments that are in addition to base
salary, including, but not limited to, overtime, payments for moving or
relocation allowances, or other payments to the Employee.
d.    Discretion to Determine Criteria. The Committee will, in its sole
discretion, determine the performance goals applicable to any Target Award. As
determined by the Committee, the performance goals may be based on GAAP or
non-GAAP results and any actual results may be adjusted by the Committee for
one-time items or unbudgeted, unexpected or any other items when determining
whether the performance goals have been met. The goals may be on the basis of
any factors the Committee determines relevant, and may be on an individual,
divisional, business unit or Company-wide basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
herein. It is within the sole discretion of the Plan Administrator to make or
not make any such equitable adjustments.
4.
Payment of Awards.

a.    Right to Receive Payment. Each Actual Award will be paid solely from the
general assets of the Company. Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled. A payment under this Plan is not an entitlement, and the
Employee may not be eligible for payment of an Actual Award if the Employee has
violated the Company’s Code of Conduct or other Company policies.
b.    Timing of Payment. The timing of payment of the Actual Award will be after
the end of the Performance Period, on such date as may be determined by the
Committee. For an Actual Award to be earned, a Participant must be employed by
the Company on the date the Actual Award is paid, subject to applicable law.
Accordingly, an Actual Award is not considered earned until paid, subject to
applicable law. It is the intent that this Plan be exempt from, or comply with,
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and any final regulations and guidance thereunder and any applicable
state law equivalent, as each may be amended or promulgated from time to time,
so that none of the payments to be provided hereunder will be subject to the
additional tax imposed under such law or regulation, and any ambiguities herein
will be interpreted to so comply.
c.    Form of Payment. Each Actual Award will generally be paid in cash (or its
equivalent) in a single lump sum. The Committee reserves the right to settle an
Actual Award with a grant of an equity award under the Company’s then-current
equity compensation plan.
5.
Plan Administration.

a.    Committee is the Administrator. The Plan will be administered by the
Committee. The approval of the Committee shall be required for the approval of
the Plan itself and any material amendments to the Plan, approval of corporate
targets and attainment under the Plan, and approval of individual payouts under
the Plan to the Company’s executive officers. All of the foregoing may also be
approved by the Board of Directors. In the event of a question or dispute
involving the interpretation or administration of the Plan, the Committee will
interpret and administer the Plan.
b.    Decisions Binding. All determinations and decisions made by the Committee
and any delegate of the Committee pursuant to the provisions of the Plan will be
final, conclusive, and binding on all persons, and will be given the maximum
deference permitted by law.











--------------------------------------------------------------------------------




c.    Delegation by Committee. The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company. Subject to Section 5(a), the Committee hereby delegates to the
Company’s CEO or the CHRO (such individuals, the “Executive Administrators” and
together with the Committee, the “Administrators”) the day-to-day implementation
and interpretation of the Plan, other than with respect to the Company’s
executive officers.
6.
General Provisions.

a.    Tax Withholding. The Company will withhold all applicable taxes from any
Actual Award, including any federal, state, local or other taxes.
b.    No Effect on Employment or Service. Nothing in the Plan will interfere
with or limit in any way the right of the Company to terminate any Participant's
employment or service at any time, with or without cause, subject to applicable
law or contract. Employment in the United States is on an at-will basis only.
The Company expressly reserves the right, which may be exercised at any time and
without regard to when during a Performance Period such exercise occurs, to
terminate any individual’s employment with or without cause, and to treat him or
her without regard to the effect that such treatment might have upon him or her
as a Participant, subject to applicable law or contract.
c.    Participation. No Employee will have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award. Unless otherwise determined by the Committee, a Participant
whose employment with the Company terminates for any or no reason before the
date the bonus is paid, whether termination is voluntary or involuntary, shall
not earn a bonus, subject to applicable law.
d.    Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided herein. All rights with respect to an award granted to a Participant
will be available during his or her lifetime only to the Participant.
e.    Governing Law. The Plan and all awards will be construed in accordance
with and governed by the laws of the State of California, but without regard to
its conflict of law provisions. Notwithstanding any contrary provision of the
Plan, the administration of the Plan is subject to all applicable laws, rules
and regulations, or term and conditions of any applicable collective agreements
or employment contract, and to such approvals by any governmental agencies or
national securities exchanges as may be required. In the event of any conflict
between the terms of any employment contract and this Plan, the terms of this
Plan will govern.
f.    Incentive Plan. The Plan is intended to be a program referred to in U.S.
Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.
7.
Amendment, Termination, and Duration.

a.    Amendment, Suspension, or Termination. The Committee, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan will
not, without the consent of the Participant, alter or impair any rights or
obligations under any Actual Award theretofore earned by such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
b.    Duration of Plan. The Plan will commence on the date specified herein, and
subject to the prior section (regarding the Committee’s right to amend or
terminate the Plan), will remain in effect thereafter.









